
	

115 S2801 IS: National Guard Promotion Accountability Act
U.S. Senate
2018-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2801
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2018
			Ms. Warren (for herself, Mr. Daines, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to clarify the effective date of the promotion of
			 commissioned
			 officers of the Army National Guard and Air National Guard, to improve
			 processes for Federal recognition of the promotions of such officers, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Guard Promotion Accountability Act. 2.Date of rank of commissioned National Guard officers promoted to a higher grade (a)In generalSection 14308(f) of title 10, United States Code, is amended—
 (1)by inserting (1) before The effective date; (2)in paragraph (1), as designated by paragraph (1) of this subsection, by striking on which such Federal recognition in that grade is so extended and inserting of the approval of the promotion of the officer to that grade by the State concerned; and
 (3)by adding at the end the following new paragraph:  (2)(A)Notwithstanding subsection (c)(1), the date of rank in a higher grade of an officer whose effective date of promotion to such grade is governed by paragraph (1) shall be such effective date of promotion.
 (B)The specification of the date of rank of an officer in a grade pursuant to subparagraph (A) shall be deemed an adjustment of the date of rank of the officer to that grade in the manner of section 741(d)(4) of this title, pursuant to subsection (c)(2), to which section 741(d)(4)(C) of this title shall apply, notwithstanding subsection (c)(3)..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to National Guard officers whose promotion to a grade is approved by a State after that date.
			3.Notice to Congress  on delay in publication of scrolls indicating promotion of commissioned
			 National Guard officers
 (a)Notice requiredIf at the end of the 200-day period beginning on the receipt by the Department of the Army or the Department of the Air Force of a scroll indicating the promotion of commissioned officers in the Army National Guard or Air National Guard, as applicable, the scroll has not been published by the military department concerned, the Secretary of the Army or the Secretary of the Air Force, as the case may be, shall immediately notify the congressional defense committees, in writing, of the following:
 (1)The date on which the scroll was so received. (2)A description of the processing of the scroll by the military department concerned as of the date of the report, including a statement of the length of time in processing at each stage in the process through that date.
 (3)The reason why the scroll was not published within 200 days of receipt, and the intended remediation for the delay in publication.
 (b)DefinitionsIn this section: (1)The term congressional defense committees has the meaning given such term in section 101(a)(16) of title 10, United States Code.
 (2)The term scroll has the meaning given that term in Department of Defense Instruction 1310.02, and any successor instruction or document.
				4.Reports on processes for Federal recognition of promotion of commissioned National Guard officers
 (a)ReviewThe Secretary of the Army and the Secretary of the Air Force shall each undertake a comprehensive review of the policies and procedures of the Department of the Army and the Department of the Air Force, as applicable, for the Federal recognition promotions of commissioned officers of the Army National Guard and the Air National Guard, as the case may be.
 (b)Reports requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army and the Secretary of the Air Force shall each submit to the congressional defense committees a report, in writing, setting forth the results of the review required by subsection (a). Each report shall include the following:
 (1)A description of the average time between receipt by the military department concerned of scrolls indicating the promotion of commissioned officers in the National Guard and their publication during the five-year period ending on the date of the enactment of this Act.
 (2)A description and assessment of various approaches for streamlining the process by which the military department concerned approves Federal recognition scrolls, including through—
 (A)additional automation; (B)reduction in required steps; or
 (C)delegation of authority to conduct required reviews. (3)If the Secretary concerned considers any approach under paragraph (2) feasible and advisable, such recommendations for legislative or administration action as such Secretary considers appropriate to implement such approach.
 (c)DefinitionsIn this section: (1)The term congressional defense committees has the meaning given such term in section 101(a)(16) of title 10, United States Code.
 (2)The term scroll has the meaning given that term in Department of Defense Instruction 1310.02, and any successor instruction or document.
				
